Exhibit 10.1

INVESTMENT ADVISORY AGREEMENT

BETWEEN

WHITEHORSE FINANCE, INC.

AND

H.I.G. WHITEHORSE ADVISERS, LLC

This Investment Advisory Agreement is made this 4th day of December, 2012 (this
“Agreement”), by and between WHITEHORSE FINANCE, INC., a Delaware corporation
(the “Corporation”), and H.I.G. WHITEHORSE ADVISERS, LLC, a Delaware limited
liability company (the “Adviser”).

WHEREAS, the Corporation operates as a closed-end, non-diversified management
investment company;

WHEREAS, the Corporation has filed an election to be treated as a business
development company under the Investment Company Act of 1940, as amended (the
“Investment Company Act”);

WHEREAS, the Corporation has acquired interests in senior secured loans and
other debt obligations that comprise a portion of the Corporation’s portfolio;

WHEREAS, the Corporation owns, and may in the future own, subsidiaries that have
acquired or may acquire and hold such interests in senior secured loans and
other debt obligations;

WHEREAS, the Adviser is registered as an investment adviser under the Investment
Advisers Act of 1940, as amended (the “Investment Advisers Act”);

WHEREAS, the Corporation and the Adviser desire to enter into this Agreement to
set forth the terms and conditions pursuant to which the Adviser shall provide
comprehensive investment advisory services to the Corporation, including making
available investment and other personnel to the Corporation so that it may
effectively and efficiently manage the Corporation’s subsidiaries from time to
time listed on Appendix A hereto (each a “Managed Subsidiary”) and fulfill any
obligations and provide any services the Corporation may undertake as manager,
adviser, collateral manager and/or servicer (collectively, “Management
Services”) of such Managed Subsidiaries.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, each of the parties hereby agrees as follows:



--------------------------------------------------------------------------------

1. Duties of the Adviser.

(a) The Corporation hereby employs the Adviser to act as the investment adviser
to the Corporation and to manage the investment and reinvestment of the assets
of the Corporation, subject to the supervision of the board of directors of the
Corporation (the “Board of Directors”), for the period and upon the terms herein
set forth, (i) in accordance with the investment objective, policies and
restrictions that are set forth in the Registration Statement, as the same may
be amended from time to time, (ii) in accordance with the Investment Company
Act, the Investment Advisers Act and all other applicable federal and state laws
and (iii) in accordance with the Corporation’s certificate of incorporation and
bylaws. Without limiting the generality of the foregoing, the Adviser shall,
during the term and subject to the provisions of this Agreement, (i) determine
the composition of the portfolio of the Corporation, the nature and timing of
the changes therein and the manner of implementing such changes; (ii) identify,
evaluate and negotiate the structure of the investments made by the Corporation
(including performing due diligence on prospective portfolio companies);
(iii) execute, close, service and monitor the Corporation’s investments;
(iv) determine the securities and other assets that the Corporation will
purchase, retain or sell; (v) provide the Corporation with such other investment
advisory, research and related services as the Corporation may, from time to
time, reasonably require for the investment of its funds; and (vi) make an
investment committee and personnel available to the Corporation so that it may
provide all necessary Management Services to the Managed Subsidiaries. The
Adviser shall have the power and authority on behalf of the Corporation to
effectuate its investment decisions for the Corporation, including the execution
and delivery of all documents relating to the Corporation’s investments and the
placing of orders for other purchase or sale transactions on behalf of the
Corporation. In the event that the Corporation determines to acquire debt
financing or to refinance existing debt financing, the Adviser shall arrange for
such financing on the Corporation’s behalf, subject to the oversight and
approval of the Board of Directors. If the Adviser determines it is appropriate
to form a subsidiary or special purpose vehicle through which the Corporation
may indirectly make investments, the Adviser shall have authority to create or
arrange for the creation of such subsidiary or special purpose vehicle, to cause
the Corporation to provide Management Services to such subsidiaries, and to make
such investments through such subsidiary or special purpose vehicle in
accordance with applicable law.

(b) The Adviser hereby accepts such employment and agrees during the term hereof
to render the services described herein for the amounts of compensation provided
herein.

(c) Subject to the requirements of the Investment Company Act, the Adviser is
hereby authorized, but not required, to enter into one or more sub-advisory
agreements with other investment advisers (each, a “Sub-Adviser”) pursuant to
which the Adviser may obtain the services of the Sub-Adviser(s) to assist the
Adviser in fulfilling its responsibilities hereunder. Specifically, the Adviser
may retain a Sub-Adviser to recommend specific securities or other investments
based upon the Corporation’s investment objective and policies, and work, along
with the Adviser, in structuring, negotiating, arranging or effecting the
acquisition or disposition of such investments and monitoring investments on
behalf of the Corporation, subject in all cases

 

2



--------------------------------------------------------------------------------

to the oversight of the Adviser and the Corporation. The Adviser, and not the
Corporation, shall be responsible for any compensation payable to any
Sub-Adviser. Any sub-advisory agreement entered into by the Adviser shall be in
accordance with the requirements of the Investment Company Act, the Investment
Advisers Act and other applicable federal and state law.

(d) For all purposes herein provided, the Adviser shall be deemed to be an
independent contractor and, except as expressly provided or authorized herein,
shall have no authority to act for or represent the Corporation in any way or
otherwise be deemed an agent of the Corporation.

(e) The Adviser shall keep and preserve, in the manner and for the period that
would be applicable to investment companies registered under the Investment
Company Act, any books and records relevant to the provision of its investment
advisory services to the Corporation, shall specifically maintain all books and
records with respect to the Corporation’s portfolio transactions and shall
render to the Board of Directors such periodic and special reports as the Board
of Directors may reasonably request. The Adviser agrees that all records that it
maintains for the Corporation are the property of the Corporation and shall
surrender promptly to the Corporation any such records upon the Corporation’s
request, provided that the Adviser may retain a copy of such records.

2. Corporation’s Responsibilities and Expenses Payable by the Corporation. All
investment professionals of the Adviser and their respective staffs, when and to
the extent engaged in providing investment advisory and management services
hereunder, and the compensation and routine overhead expenses of such personnel
allocable to such services, shall be provided and paid for by the Adviser and
not by the Corporation. The Corporation shall bear all other costs and expenses
of its operations and transactions, including, without limitation, those
relating to: (a) organization; (b) calculating the Corporation’s net asset value
and net asset value per share (including the cost and expenses of any
independent valuation firm); (c) fees and expenses, including travel expenses,
incurred by the Adviser or payable to third parties in performing due diligence
on prospective portfolio companies, monitoring the Corporation’s investments
and, if necessary, enforcing the Corporation’s rights; (d) interest payable on
debt, if any, incurred to finance the Corporation’s investments; (e) costs of
offerings of the Corporation’s common stock and other securities; (f) the base
management fee and any incentive fee; (g) distributions on the Corporation’s
common stock; (h) administration fees payable to H.I.G. WhiteHorse
Administration, LLC (the “Administrator”) under the administration agreement
dated as of December 4, 2012 with H.I.G. WhiteHorse Administration, LLC (the
“Administration Agreement”); (i) transfer agent and custody fees and expenses;
(j) the allocated costs incurred by the Administrator in providing managerial
assistance to those portfolio companies that request it; (k) amounts payable to
third parties relating to, or associated with, evaluating, making and disposing
of investments; (l) brokerage fees and commissions; (m) registration fees;
(n) listing fees; (o) taxes; (p) independent director fees and expenses;
(1) costs associated with the Corporation’s reporting and compliance obligations
under the Investment Company Act and applicable U.S. federal and state
securities laws; (r) the costs of any reports, proxy statements or other notices
to the Corporation’s stockholders, including printing costs; (s)

 

3



--------------------------------------------------------------------------------

costs of holding stockholder meetings; (t) the Corporation’s fidelity bond;
(u) directors and officers/errors and omissions liability insurance, and any
other insurance premiums; (v) litigation, indemnification and other
non-recurring or extraordinary expenses; (w) direct costs and expenses of
administration and operation, including audit and legal costs; (x) fees and
expenses associated with marketing efforts, including to financial sponsors;
(y) dues, fees and charges of any trade association of which the Corporation is
a member; and (z) all other expenses reasonably incurred by the Corporation or
the Administrator in connection with administering the Corporation’s business,
such as the allocable portion of overhead under this Agreement, including rent
and the Corporation’s allocable portion of the costs and expenses of its chief
compliance officer, chief financial officer, chief operating officer and their
respective staffs.

3. Compensation of the Adviser. The Corporation agrees to pay, and the Adviser
agrees to accept, as compensation for the investment advisory and management
services provided by the Adviser hereunder, a fee consisting of two components:
a base management fee (the “Base Management Fee”) and an incentive fee (the
“Incentive Fee”), each as hereinafter set forth. The Corporation shall make any
payments due hereunder to the Adviser or to the Adviser’s designee as the
Adviser may otherwise direct. To the extent permitted by applicable law, the
Adviser may elect, or adopt a deferred compensation plan pursuant to which it
may elect to defer all or a portion of its fees hereunder for a specified period
of time.

(a) The Base Management Fee shall be calculated at an annual rate equal to 2.0%
of the consolidated gross assets of the Corporation, including cash and cash
equivalents and assets purchased with borrowed funds. The Adviser has agreed to
exclude cash and cash equivalents from the calculation of the Base Management
Fee for the calendar quarters ending December 31, 2012, March 31, 2013, June 30,
2013 and September 30, 2013. For services rendered under this Agreement, the
Base Management Fee shall be payable quarterly in arrears. The Base Management
Fee shall be calculated based on the average carrying value of the consolidated
gross assets of the Corporation at the end of the two most recently completed
calendar quarters. Such amount shall be appropriately adjusted (based on the
actual number of days elapsed relative to the total number of days in such
calendar quarter) for any share issuances or repurchases during the current
calendar quarter. The Base Management Fee for any partial month or quarter shall
be appropriately pro-rated (based on the number of days actually elapsed at the
end of such partial month or quarter relative to the total number of days in
such month or quarter). For purposes of this Agreement, cash equivalents shall
mean U.S. government securities and commercial paper instruments maturing within
270 days of the date of purchase of such instrument by the Corporation.

(b) The Incentive Fee, which is subject to the Incentive Fee Cap and Deferral
Mechanism (as defined under Section 3(c) below), shall consist of two parts, as
follows:

 

  (i)

One part will be calculated and payable quarterly in arrears, commencing with
the quarter beginning January 1, 2013, based on the Pre-Incentive Fee Net
Investment Income for the immediately preceding calendar quarter, subject to the
Incentive Fee Cap and Deferral Mechanism. For this purpose, Pre-Incentive

 

4



--------------------------------------------------------------------------------

  Fee Net Investment Income means, in each case on a consolidated basis,
interest income, distribution income and any other income (including any other
fees (other than fees for providing managerial assistance), such as commitment,
origination, structuring, diligence and consulting fees or other fees that the
Corporation receives from portfolio companies) accrued during the calendar
quarter, minus the Corporation’s operating expenses for the quarter (including
the Base Management Fee, expenses payable under the Administration Agreement and
any interest expense and dividends paid on any issued and outstanding preferred
stock, but excluding the Incentive Fee). Pre-Incentive Fee Net Investment Income
does not include any realized capital gains, realized capital losses or
unrealized capital appreciation or depreciation.

Pre-Incentive Fee Net Investment Income, expressed as a rate of return on the
value of the Corporation’s net assets at the end of the immediately preceding
calendar quarter, shall be compared to a “hurdle rate” of 1.75% per quarter
(7.00% annualized). The Corporation will pay the Adviser an Incentive Fee with
respect to the Corporation’s Pre-Incentive Fee Net Investment Income in each
calendar quarter as follows: (1) no Incentive Fee in any calendar quarter in
which the Corporation’s Pre-Incentive Fee Net Investment Income does not exceed
the hurdle rate; (2) 100% of the Corporation’s Pre-Incentive Fee Net Investment
Income with respect to that portion of such Pre-Incentive Fee Net Investment
Income, if any, that exceeds the hurdle rate but is less than 2.1875% in any
calendar quarter; and (3) 20% of the amount of the Corporation’s Pre-Incentive
Fee Net Investment Income, if any, that exceeds 2.1875% in any calendar quarter.

The portion of such Incentive Fee that is attributable to deferred interest
(such as payment-in-kind interest or original issue discount) shall be paid to
the Adviser, together with interest accrued on the loan from the date of
deferral to the date of payment, only if and to the extent the Corporation
actually receives such interest in cash, and any accrual thereof shall be
reversed if and to the extent such interest is reversed in connection with any
write-off or similar treatment of the investment giving rise to any deferred
interest accrual.

These calculations shall be appropriately pro-rated for any period of less than
three months and adjusted for any share issuances or repurchases during the
current quarter.

 

  (ii)

The second part of the Incentive Fee (the “Capital Gains Fee”) shall be
determined and payable in arrears as of the end of each calendar year (or upon
termination of this Agreement as set forth below), commencing on January 1,
2013, and shall equal 20.0% of the Corporation’s cumulative aggregate realized
capital gains from January 1, 2013 through the end of that calendar year,
computed net of the Corporation’s aggregate cumulative realized capital losses
and the Corporation’s aggregate cumulative unrealized capital depreciation

 

5



--------------------------------------------------------------------------------

  through the end of such year, less the aggregate amount of any previously paid
capital gains incentives fees and subject to the Incentive Fee Cap and Deferral
Mechanism. In the event that this Agreement shall terminate as of a date that is
not a calendar year end, the termination date shall be treated as though it were
a calendar year end for purposes of calculating and paying a Capital Gains Fee.
The Corporation shall accrue the Capital Gains Fee if, on a cumulative basis,
the sum of net realized gains/(losses) plus net unrealized
appreciation/(depreciation) is positive.

(c) No incentive fee shall be paid to the Adviser for any quarter if, after such
payment, the cumulative incentive fees paid to the Adviser for the period that
includes the then current fiscal quarter and the 11 full preceding fiscal
quarters (the “Incentive Fee Look-back Period”) would exceed 20.0% of our
Cumulative Pre-Incentive Fee Net Return (as defined below) during the Incentive
Fee Look-back Period. Each quarterly Incentive Fee is subject to a cap (the
“Incentive Fee Cap”) and a deferral mechanism through which the Adviser may
recoup a portion of such deferred incentive fees (collectively, the “Incentive
Fee Cap and Deferral Mechanism”). The Incentive Fee Look-back Period will
commence on January 1, 2013 and may be a total of less than 12 full fiscal
quarters. The Incentive Fee Cap in any quarter is equal to (a) 20.0% of
Cumulative Pre-Incentive Fee Net Return during the Incentive Fee Look-back
Period less (b) cumulative incentive fees of any kind paid to the Adviser during
the Incentive Fee Look-back Period. To the extent the Incentive Fee Cap is zero
or a negative value in any quarter, the Corporation shall pay no Incentive Fee
to the Adviser in that quarter. To the extent that the payment of Incentive Fees
is limited by the Incentive Fee Cap, the payment of such fees shall be deferred
and paid in subsequent quarters up to three years after their date of deferment
subject to applicable limitations included herein. The Corporation shall only
pay Incentive Fees to the extent allowed by the Incentive Fee Cap and Deferral
Mechanism. “Cumulative Pre-Incentive Fee Net Return” during the Incentive Fee
Look-back Period means the sum of (a) Pre-Incentive Fee Net Investment Income
for each period during the Incentive Fee Look-back Period and (b) the sum of
cumulative realized capital gains, cumulative realized capital losses,
cumulative unrealized capital depreciation and cumulative unrealized capital
appreciation during the applicable Incentive Fee Look-back Period.

4. Covenants of the Adviser. The Adviser hereby covenants that it is registered
as an investment adviser under the Investment Advisers Act. The Adviser hereby
agrees that its activities shall at all times be in compliance in all material
respects with all applicable federal and state laws governing its operations and
investments.

5. Excess Brokerage Commissions. The Adviser is hereby authorized, to the
fullest extent now or hereafter permitted by law, to cause the Corporation to
pay a member of a national securities exchange, broker or dealer an amount of
commission for effecting a securities transaction in excess of the amount of
commission another member of such exchange, broker or dealer would have charged
for effecting such transaction if the Adviser determines, in good faith and
taking into account such factors as price (including the applicable brokerage
commission or dealer spread), size of order, difficulty of execution, and
operational facilities of the firm and the

 

6



--------------------------------------------------------------------------------

firm’s risk and skill in positioning blocks of securities, that the amount of
such commission is reasonable in relation to the value of the brokerage and/or
research services provided by such member, broker or dealer, viewed in terms of
either that particular transaction or its overall responsibilities with respect
to the Corporation’s portfolio, and constitutes the best net result for the
Corporation.

6. Proxy Voting. The Adviser shall be responsible for voting any proxies
solicited by an issuer of securities held by the Corporation in the best
interest of the Corporation and in accordance with the Adviser’s proxy voting
policies and procedures, as any such proxy voting policies and procedures may be
amended from time to time. The Corporation has been provided with a copy of the
Adviser’s proxy voting policies and procedures and has been informed as to how
it can obtain further information from the Adviser regarding proxy voting
activities undertaken on behalf of the Corporation. The Adviser shall be
responsible for reporting the Corporation’s proxy voting activities, as
required, through periodic filings on Form N-PX.

7. Limitations on the Employment of the Adviser. The services of the Adviser to
the Corporation are not, and shall not be, exclusive. The Adviser may engage in
any other business or render similar or different services to others including,
without limitation, direct or indirect sponsorship or management of other
investment based accounts or commingled pools of capital, however structured,
having investment objectives similar to those of the Corporation; provided that
its services to the Corporation hereunder are not impaired thereby. Nothing in
this Agreement shall limit or restrict the right of any manager, partner,
officer or employee of the Adviser to engage in any other business or to devote
his or her time and attention in part to any other business, whether of a
similar or dissimilar nature, or to receive any fees or compensation in
connection therewith (including fees for serving as a director of, or providing
consulting services to, one or more of the portfolio companies of the
Corporation, subject at all times to applicable law). So long as this Agreement
or any extension, renewal or amendment hereof remains in effect, the Adviser
shall be the only investment adviser for the Corporation, subject to the
Adviser’s right to enter into sub-advisory agreements. The Adviser assumes no
responsibility under this Agreement other than to render the services called for
hereunder. It is understood that directors, officers, employees and stockholders
of the Corporation are or may become interested in the Adviser and its
affiliates, as directors, officers, employees, partners, stockholders, members,
managers or otherwise, and that the Adviser and directors, officers, employees,
partners, stockholders, members and managers of the Adviser and its affiliates
are or may become similarly interested in the Corporation as stockholders or
otherwise.

Subject to any restrictions prescribed by law, by the provisions of the Code of
Ethics of the Corporation and the Adviser and by the Adviser’s Allocation
Policy, the Adviser and its members, officers, employees and agents shall be
free from time to time to acquire, possess, manage and dispose of securities or
other investment assets for their own accounts, for the accounts of their family
members, for the account of any entity in which they have a beneficial interest
or for the accounts of others for whom they may provide investment advisory,
brokerage or other services (collectively, “Managed Accounts”), in transactions
that may or may not correspond with transactions effected or positions held by
the Corporation or to give advice and

 

7



--------------------------------------------------------------------------------

take action with respect to Managed Accounts that differ from advice given to,
or action taken on behalf of, the Corporation; provided that the Adviser
allocates investment opportunities to the Corporation over a period of time on a
fair and equitable basis compared to investment opportunities extended to other
Managed Accounts. The Adviser is not, and shall not be, obligated to initiate
the purchase or sale for the Corporation of any security that the Adviser and
its members, officers, employees or agents may purchase or sell for its or their
own accounts or for the account of any other client if, in the opinion of the
Adviser, such transaction or investment appears unsuitable or undesirable for
the Corporation. Moreover, it is understood that when the Adviser determines
that it would be appropriate for the Corporation and one or more Managed
Accounts to participate in the same investment opportunity, the Adviser shall
seek to execute orders for the Corporation and for such Managed Account(s) on a
basis that the Adviser considers to be fair and equitable over time. In such
situations, the Adviser may (but is not required to) place orders for the
Corporation and each Managed Account simultaneously or on an aggregated basis.
If all such orders are not filled at the same price, the Adviser may cause the
Corporation and each Managed Account to pay or receive the average of the prices
at which the orders were filled for the Corporation and all relevant Managed
Accounts on each applicable day. If all such orders cannot be fully executed
under prevailing market conditions, the Adviser may allocate the investment
opportunities among participating accounts in a manner that the Adviser
considers equitable, taking into account, among other things, the size of each
account, the size of the order placed for each account and any other factors
that the Adviser deems relevant.

8. Responsibility of Dual Directors, Officers and/or Employees. If any person
who is a manager, partner, officer or employee of the Adviser or the
Administrator is or becomes a director, officer and/or employee of the
Corporation and acts as such in any business of the Corporation, then such
manager, partner, officer and/or employee of the Adviser or the Administrator
shall be deemed to be acting in such capacity solely for the Corporation and not
as a manager, partner, officer and/or employee of the Adviser or the
Administrator or under the control or direction of the Adviser or the
Administrator, even if paid by the Adviser or the Administrator.

9. Limitation of Liability of the Adviser; Indemnification. The Adviser (and its
officers, managers, agents, employees, controlling persons, members and any
other person or entity affiliated with the Adviser, including without limitation
its general partner and the Administrator) shall not be liable to the
Corporation for any action taken or omitted to be taken by the Adviser in
connection with the performance of any of its duties or obligations under this
Agreement or otherwise as an investment adviser of the Corporation, except to
the extent specified in Section 36(b) of the Investment Company Act concerning
loss resulting from a breach of fiduciary duty (as the same is finally
determined by judicial proceedings) with respect to the receipt of compensation
for services, and the Corporation shall indemnify, defend and protect the
Adviser (and its officers, managers, agents, employees, controlling persons,
members and any other person or entity affiliated with the Adviser, including
without limitation its general partner and the Administrator, each of whom shall
be deemed a third party beneficiary hereof) (collectively, the “Indemnified
Parties”) and hold them harmless from and against all damages,

 

8



--------------------------------------------------------------------------------

liabilities, costs and expenses (including reasonable attorneys’ fees and
amounts reasonably paid in settlement) incurred by the Indemnified Parties in or
by reason of any pending, threatened or completed action, suit, investigation or
other proceeding (including an action or suit by or in the right of the
Corporation or its security holders) arising out of or otherwise based upon the
performance of any of the Adviser’s duties or obligations under this Agreement
or otherwise as an investment adviser of the Corporation. Notwithstanding the
preceding sentence of this Paragraph 9 to the contrary, nothing contained herein
shall protect or be deemed to protect the Indemnified Parties against or entitle
or be deemed to entitle the Indemnified Parties to indemnification in respect
of, any liability to the Corporation or its security holders to which the
Indemnified Parties would otherwise be subject by reason of willful misfeasance,
bad faith or gross negligence in the performance of the Adviser’s duties or by
reason of the reckless disregard of the Adviser’s duties and obligations under
this Agreement (as the same shall be determined in accordance with the
Investment Company Act and any interpretations or guidance by the Securities and
Exchange Commission or its staff thereunder).

10. Effectiveness, Duration and Termination of Agreement. This Agreement shall
become effective as of the first date above written. This Agreement shall remain
in effect for two years, and thereafter shall continue automatically for
successive annual periods; provided that such continuance is specifically
approved at least annually by (a) the vote of the Board of Directors, or by the
vote of a majority of the outstanding voting securities of the Corporation and
(b) the vote of a majority of the Corporation’s Directors who are not parties to
this Agreement or “interested persons” (as such term is defined in
Section 2(a)(19) of the Investment Company Act) of any such party, in accordance
with the requirements of the Investment Company Act. This Agreement may be
terminated at any time, without the payment of any penalty, upon not less than
60 days’ written notice, by the vote of a majority of the outstanding voting
securities of the Corporation, or by the vote of the Corporation’s Directors or
by the Adviser. This Agreement shall automatically terminate in the event of its
“assignment” (as such term is defined for purposes of Section 15(a)(4) of the
Investment Company Act). The provisions of Section 9 of this Agreement shall
remain in full force and effect, and the Adviser shall remain entitled to the
benefits thereof, notwithstanding any termination of this Agreement. Further,
notwithstanding the termination or expiration of this Agreement as aforesaid,
the Adviser shall be entitled to any amounts owed under Section 3 through the
date of termination or expiration and Section 9 shall continue in force and
effect and apply to the Adviser and its representatives as and to the extent
applicable.

11. Notices. Any notice under this Agreement shall be given in writing,
addressed and delivered or mailed, postage prepaid, to the other party at its
principal office.

12. Amendments. This Agreement may be amended by mutual consent, but the consent
of the Corporation must be obtained in conformity with the requirements of the
Investment Company Act.

13. Entire Agreement; Governing Law. This Agreement contains the entire
agreement of the parties and supersedes all prior agreements, understandings and
arrangements with respect

 

9



--------------------------------------------------------------------------------

to the subject matter hereof. This Agreement shall be construed in accordance
with the laws of the State of New York and the applicable provisions of the
Investment Company Act. To the extent the applicable laws of the State of New
York or any of the provisions herein conflict with the provisions of the
Investment Company Act, the latter shall control.

*        *        *        *

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on the date above written.

 

WHITEHORSE FINANCE, INC.   Name:  

/s/ Jay Carvell

  Title:   Chief Executive Officer

 

H.I.G. WHITEHORSE ADVISERS, LLC   Name:  

/s/ Richard Siegel

  Title:   Chief Compliance Officer

 

11



--------------------------------------------------------------------------------

APPENDIX A

MANAGED SUBSIDIARIES

WhiteHorse Finance Warehouse, LLC

 

12